          Case 1:21-cr-00300-ABJ Document 13 Filed 08/01/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
                                     (Criminal)


UNITED STATES OF AMERICA                        )
                                                )
                                                )
v.                                              )      Criminal No. 21CR300-ABJ
                                                )
                                                )
DIANTE WILEY                                    )
     Defendant                                  )

                       MOTION TO WITHDRAW AS COUNSEL

          Comes now counsel for the defendant, DIANTE WILEY, and respectfully moves

this Honorable Court for permission to withdraw as counsel for the defendant. In support

of this motion, Counsel states the following:

     1.      Counsel was appointed to represent the defendant on April 12, 2021;

     2.      Since that time, the defendant has retained Peter Fayne;

     3.      Attorney Fayne entered his appearance on July 23, 2021.

          WHEREFORE, Counsel and the defendant respectfully request that this

Honorable Court allow Counsel to withdraw in this matter.

                                                Respectfully submitted,
                                                DIANTE WILEY
                                                By counsel

                                                                /s/
                                                __________________________
                                                Dwight E. Crawley
                                                Counsel for the defendant
                                                DC BAR #472672
                                                Law Office of Dwight E. Crawley
                                                1300 I. Street, NW
                                                Suite 400e
                                                Washington, DC 20005
                                                (202)580-9794 Phone
      Case 1:21-cr-00300-ABJ Document 13 Filed 08/01/21 Page 2 of 2




                                            (888) 804-1806Fax
                                            vadclawyer@gmail.com




                             CERTIFICATE OF SERVICE

         I hereby certify that on the 1st day of August, 2021, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, which will send a notification
to all attorneys of record.


                                                            /S/
                                            ________________________________
                                            Dwight E. Crawley
                                            Counsel for the defendant
                                            DC BAR #472672
                                            Law Office of Dwight E. Crawley
                                            1300 I. Street, NW
                                            Suite 400e
                                            Washington, DC 20005
                                            (202)580-9794 Phone
                                            (888) 804-1806Fax
                                            vadclawyer@gmail.com
